                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                          CASE NO. 8:19-cr-425-MSS-AEP

MARCUS LLOYD ANDERSON

              UNITED STATES’ SENTENCING MEMORANDUM

      The United States of America files this sentencing memorandum pursuant to

the Court’s Order dated March 12, 2021, Doc. 76, stating in support as follows:

      On April 19, 2018, fire rescue and local officers responded to the 300 block of

15th Street North of Saint Petersburg, Florida. There, Marcus Anderson operated

two residential living facilities housing vulnerable people. These vulnerable people—

like M.L., S.J., and others—were afflicted by mental illness, addiction, and other

disorders. They relied on Anderson for care, shelter, and access to services. These

vulnerable people, responders realized, were living in conditions unfit for human

habitation:
      Anderson’s egregious lack of care and responsibility for these vulnerable

residents attracted media attention, which shone light on the plight they and their

families had been experiencing for months. See, e.g., https:// www.wfla.com/8-on-

your-side/investigations/st-pete-slumlord-exploited-mentally-ill-tenants-family-

members-claim (last accessed June 8, 2021). On the scene, fire rescue was reported to

have agreed that the living conditions at Anderson’s homes were “not fit for an

animal.” See “Two Homes Shut Down” feature, available at https://www.wfla.com

/news/pinellas-county/2-st-pete-assisted-living-facilities-shut-down-after-residents-

found-in-deplorable-conditions/1130052258 (last accessed June 8, 2021). Photos

gathered from Anderson’s homes reflected precisely that:




                                           2
No running water, a lack of refrigeration, exposure to the elements, bedbugs, and

squalor. That was the environment in which these vulnerable residents devolved for

months until family members and responders rescued them. As victim and resident

M.L. (now deceased) had reported to the media, he wrapped his head in a towel to

                                          3
shield his face and orifices from bedbugs. See https:// www.wfla.com/8-on-your-

side/investigations/st-pete-slumlord-exploited-mentally-ill-tenants-family-members-

claim (last accessed June 8, 2021).

      These vulnerable residents were some of the same beneficiaries not receiving

care at Anderson’s treatment facility Tampa Bay Behavioral Health Centers LLC

(“TBBHC”). See Doc. 38 (Plea Agreement) at 21 (referencing S.J. and M.L. within

table). For example, through TBBHC, Anderson falsely and fraudulently billed

services for M.L., Doc. 38 at 19 who, during his entire adult life, had suffered from

debilitating mental illness. According to TBBHC’s false and fraudulent claims, M.L.

had supposedly received group therapy services from Dr. H.C. between January and

March 2018. Id. By then, however, Dr. H.C. had long left TBBHC. Id. M.L. not only

denied having received such services in that time frame, third-party hospital records

confirmed it. Id. During the fraudulently billed period, M.L. had been hospitalized in

Largo, Florida, then discharged to a different residential living facility. Id. There was

no way M.L. had received any care from TBBHC during that period.

      This fraudulent billing tactic became a long-standing practice for TBBHC as

Anderson had resorted to fraud to grapple with self-created financial hardships. In

Anderson’s own words, he had gotten “in over his head,” Doc. 60 at ¶ 38,

particularly during a period when he was investing and expanding his night club

operations in Tampa Bay, id. at ¶ 90. During the charged period, Anderson had


                                            4
invested in multiple clubs, including “Chocolate City” (Tampa, FL), “The Sugar

Room” (St. Petersburg, Florida), and the “Ultra Lounge” (St. Petersburg, Florida).

Id. Keeping these investments afloat meant sacrificing the welfare of vulnerable

patients and residents. The Court should assign heavy weight to this motivation,

along with the resulting and unfortunate effects on such a vulnerable population, as

she considers the § 3553 factors in fashioning a sentence in this case.

      WHEREFORE, the United States respectfully asks this honorable Court to

impose a Guidelines range sentence for imprisonment and fine, with an appropriate

period of post-incarceration supervised release.


                                        Respectfully submitted,

                                        KARIN HOPPMANN
                                        Acting United States Attorney


                                  By:   /s/ Kristen A. Fiore
                                        KRISTEN A. FIORE
                                        Assistant United States Attorney
                                        United States Attorney No. 178
                                        400 North Tampa Street, Ste. 3200
                                        Tampa, Florida 33602
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-Mail: kristen.fiore@usdoj.gov




                                           5
U.S. v. Marcus Lloyd Anderson                         Case No. 8:19-cr-425-MSS-AEP

                            CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record:

          Jay A. Hebert, Esquire




                                          /s/ Kristen A. Fiore
                                          KRISTEN A. FIORE
                                          Assistant United States Attorney
                                          United States Attorney No. 178
                                          400 North Tampa Street, Ste. 3200
                                          Tampa, Florida 33602
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-Mail: kristen.fiore@usdoj.gov




                                              6
